BRIGHT, Circuit Judge.
The City of Independence brought this action against Christopher S. Bond, the Governor of Missouri, William Waris, County Executive of Jackson County, Missouri, and Jackson County, Missouri,1 seeking a declaratory judgment that appointments to the Private Industry Council for eastern Jackson County made by the Mayor pro tempore and the City Council of the City of Independence complied with provisions of the Job Training Partnership Act, 29 U.S.C. §§ 1501-1781 (1982), that the Governor did not have authority to make other appointments, and that the City’s appointments should be certified by the Governor. The district court2 dismissed the actions for want of federal subject matter jurisdiction. 580 F.Supp. 780. The City appeals. We reverse and remand.
1. BACKGROUND.
The Job Training Partnership Act (the Act or JTPA), which took effect October 1, 1983, establishes a system for providing job training to economically disadvantaged people. The Act replaces the Comprehensive Employment and Training Act (CETA), 29 U.S.C. §§ 801-999, and demonstrates the intention of Congress to encourage greater “private sector” participation in job training programs. In furtherance of this objective, many basic supervisory functions previously performed by the federal *617government have been turned over to the states.
The system is administered at the local level by Private Industry Councils (PICs) whose members are drawn from private industry, educational agencies, organized labor, community organizations, etc. Each PIC oversees activities in a given “service delivery area.” The dispute here concerns appointments to the PIC responsible for the service delivery area comprising eastern Jackson County, Missouri. 29 U.S.C. § 1512(d) provides the method of appointing members:
(1) In any case in which there is only one unit of general local government with experience in administering job training programs within the service delivery area, the chief elected official of that unit shall appoint members to the council from the individuals nominated or recommended under subsection (c) of this section.
(2) In any case in which there are two or more such units of general local government in the service delivery area, the chief elected officials of such units shall appoint members to the council from the individuals so nominated or recommended in accordance with an agreement entered into by such units of general local government. In the absence of such an agreement, the appointments shall be made by the Governor from the individuals so nominated or recommended.
Two units of general local government exist in eastern Jackson County: Jackson County and the City of Independence. Therefore, section 1512(d)(2) applies to this case.
On May 20, 1983, Jackson County and the City of Independence entered into an agreement, as required by section 1512(d)(2), regarding the appointment of members to the PIC for eastern Jackson County. The City and the County agreed that nine members of the PIC would be appointed by the county executive and six by the Mayor of the City of Independence, with the approval of the City Council. However, on June 29, 1983, the City and County entered into another agreement which provided that the City’s six appointments would be made by the City Council rather than the Mayor. The Mayor and one council member declined to sign this second agreement, so five council members, including one signing as mayor pro tempore, executed it. On the same date, the City Council passed a resolution appointing six members to the PIC. These appointments, along with the nine appointments made by the county executive of Jackson County, were submitted to Governor Bond for certification as required by section 1512(g), which states in part: “The Governor shall certify a private industry council if the Governor determines that its composition and appointments are consistent with the provisions of this subsection.”
Governor Bond refused to certify the appointments, advising that the nomination documents did not comply with the May 20 consortium agreement between the City and Jackson County. Governor Bond treated the situation as a case where the two local government units failed to reach an agreement, and proceeded to make his own appointments to the PIC. Governor Bond acted under the authority of section 1512(d)(2), which states, “[i]n the absence of such an agreement, the appointments shall be made by the Governor from the individuals so nominated or recommended.”
The City then brought this suit for declaratory judgment under 28 U.S.C. §§ 2201-02 (1982). The complaint did not contain a specific allegation of federal jurisdiction, although it did state that “this action arises under [the JTPA].” The district court thereafter requested briefing on the issue of subject matter jurisdiction.
On February 24, 1984, the court dismissed the complaint for want of subject matter jurisdiction. In its memorandum opinion, the court construed the complaint to allege a claim in the nature of breach of contract, originating in the May 20, 1983 agreement between the City and Jackson County. Relying on the rationale of Jackson Transit Authority v. Transit Union, *618457 U.S. 15, 102 S.Ct. 2202, 72 L.Ed.2d 639 (1982), the district court determined the action to be inappropriate for determination as a federal question and entered its dismissal. This appeal followed.
II. FEDERAL QUESTION JURISDICTION.
We do not agree that this action seeks redress for breach of contract. Rather, the City of Independence seeks enforcement of rights granted to it by federal statute, and the City directly attacks the power of the Governor under the federal statute to appoint members of his own choice to the PIC. Resolution of the controversy requires a court to answer at least the following questions:
1) Whether the Act can be construed to provide for appointment of PIC members by the City Council.
Section 1512(d)(2) of the Act grants the power of appointment to the “chief elected officials” of the local governmental units located within a service delivery area. However, that same section also provides that the nominees shall be appointed “in accordance with an agreement entered into by such units of general local government.” Here, it can be argued that the City’s appointments were invalid because not made by its chief elected officer or, alternatively, were valid because made in accordance with an agreement between units of general local government. Thus, ambiguity exists concerning the application of the federal statute under the facts of this case.
2) Whether the Governor has authority to determine that the City’s appointments do not comply with the requirements of the Act.
Section 1512(g) of the Act provides in part: “The Governor shall certify a private industry council if the Governor determines that its composition and appointments are consistent with the provisions of this subsection.”
Here the Governor declined to certify the appointments made by the City Council under the June 29 agreement. In deciding the rights of the parties, a court may be obliged to construe the term “shall” in this section of the statute and also rule whether or not the section grants the Governor some power of interpretation of the statute under the “if the Governor determines” clause.
3) Whether section 1512(d)(2) authorizes the Governor to appoint members to the PIC under the circumstances of this case.
Section 1512(d)(2) authorizes the governor to appoint members “in the absence of * * * an agreement [between units of local government].” In this case, the governmental units entered into an agreement, but the Governor determined that it did not satisfy the requirements of the Act. The statute must be construed to determine whether the Governor has the power of appointment under these circumstances.
The dispute in this case was triggered by the consortium agreement between the City and Jackson County, but it presents more than a question of the interpretation of that agreement. Instead, it demands interpretation of the provisions of the JTPA. Cases that involve a genuine controversy regarding the construction of a federal law raise a federal question sufficient to confer jurisdiction under 28 U.S.C. § 1331. Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 677, 94 S.Ct. 772, 782, 39 L.Ed.2d 73 (1974); Shulthis v. McDougal, 225 U.S. 561, 569, 32 S.Ct. 704, 706, 56 L.Ed. 1205 (1912); Madsen v. Prudential Federal Savings & Loan Ass’n, 635 F.2d 797, 801 (10th Cir.), cert. denied, 451 U.S. 1018, 101 S.Ct. 3007, 69 L.Ed.2d 389 (1980).
The district court’s reliance on Jackson Transit Authority v. Transit Union, 457 U.S. 15, 102 S.Ct. 2202, 72 L.Ed.2d 639 (1982) is misplaced. Jackson Transit discussed the question of when contracts contemplated by federal statutes may set forth federal claims. Id. at 22, 102 S.Ct. at 2206. *619The federal question in this ease originates in the language of the statute itself, not in the agreement contemplated by the statute.
Because it calls for the construction of a federal statute, we hold that federal question jurisdiction does exist in this case. We therefore reverse and remand this case to the district court for further proceedings.

. Waris and Jackson County later filed a motion for realignment of parties, seeking to be named as plaintiffs rather than defendants. The district court reserved its ruling on this motion pending resolution of the jurisdictional issue.


. The Honorable John W. Oliver, United States Senior District Judge for the Western District of Missouri.